Citation Nr: 1725350	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and J.G.D.



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976.  He died in October 2002, and the appellant is claiming benefits as his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2012, and a videoconference hearing was held before the undersigned Veterans Law Judge in December 2016.  Transcripts of both hearings have been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant seeks service connection for the cause of the Veteran's death and has alleged that the primary or contributory cause of his death was posttraumatic stress disorder (PTSD).  The death certificate lists the immediate cause of death as cardiopulmonary arrest and the underlying cause of death as a gunshot wound to the head.  The death certificate indicates that the Veteran shot himself in the head in a field and that the circumstances indicated suicide.  An October 2002 autopsy report also indicates that the Veteran's cause of death was a gunshot wound to the head and that the manner of death was a suicide.  

At the time of his death, the Veteran had no service-connected disabilities.  The appellant has asserted that he had PTSD due to his service in Vietnam.  Specifically, in her June 2008 claim, she noted that the Veteran served as a flight mechanic on CH-53 helicopters.  She stated that, on May 15, 2975, he helped rescue wounded Marines from Koh Tang Island in the Gulf of Thailand during the SS Mayaguez recovery and that he was exposed to hostile fire as the Khmer Rouge insurgents tried to down his helicopter.  She also reported that he rescued American personnel during the Fall of Saigon from April 19, 1975, to May 2, 1975.  She related that the Veteran told her that his best friend died in his arms during the rescue missions.  

The appellant submitted a private medical opinion in July 2008 in support of her claim.  In his opinion, Dr. G.A. (initials used to protect privacy) noted that he reviewed the statements of the Veteran's ex-wife, mother, and the appellant.  He determined that the Veteran met the criteria for PTSD.  He provided the following:

Unfortunately, [the Veteran] took his life (suicide) without being diagnosed with this disorder but I am positive that he suffered from it.  Unfortunately[,] he kept his Vietnam experiences bottled up inside and self-medicated with alcohol and narcotics until his life was destroyed.  The specific criteria for PTSD that he had were 1) flashbacks, or reliving the traumatic event, 2) upsetting dreams about the traumatic event, 3) trying to avoid thinking or talking about the traumatic event (he never spoke to me about the traumatic events), 4) irritability or anger, 5) poor relationships, 6) self-destructive behavior, such as drinking too much, 7) trouble sleeping, 8) being easily startled or frightened, 9) not enjoying activities once enjoyed.

Dr. G.A. opined that the Veteran developed PTSD due to experiences from his service in Vietnam.

Based on the foregoing, the Board finds that a VA medical opinion is need to address the likelihood that the Veteran's death was related to his military service. See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records for the Veteran.  These records should be obtained and associated with the claims file. 

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions. 

The appellant has contended that the Veteran had PTSD which was a contributory cause of death.  In particular, she has reported the following stressors: flying a rescue mission to aid wounded Marines from Koh Tang Island in the Gulf of Thailand during the USS Mayaguez recovery on May 15, 2975; exposure to hostile fire as the Khmer Rouge insurgents tried to down his helicopter during rescue missions to Koh Tang Island; flying to rescue American personnel during the Fall of Saigon from April 19, 1975, to May 2, 1975; and the death of another soldier during the rescue missions during the Fall of Saigon. See June 2008 claim; appellant's submission in December 2016 that lists Veteran's name in short story about rescue attempt of SS Mayaguez.

The Veteran's service personnel records do document some of the alleged stressors, such as participating in an aerial flight under hostile fire as a flight mechanic of a CH-53 helicopter on Koh Tang Island in the Gulf of Thailand on May 15, 1975.  He also participated in an aerial flight in the Republic of South Vietnam from April 19, 1975, to May 2, 1975, in hostile fire.

The appellant has also submitted a July 2008 private opinion from Dr. G.A. stating that the Veteran developed PTSD from his military service during the Vietnam War.  He opined that the Veteran self-medicated with alcohol and narcotics until his life was destroyed. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's cause of death was causally or etiologically related to his military service.  It should be noted that the death certificate listed the immediate cause of death as cardiopulmonary arrest and the underlying cause of death as a gunshot wound to the head. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the diagnosis and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If the Veteran did have PTSD related to his military service, the examiner should state whether it is at least as likely as not that the Veteran's PTSD caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or aided or lent assistance to his death.

In making this determination, the examiner is advised that a contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death. 38 C.F.R. § 3.312(c).  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown. 38 C.F.R. § 3.312(c). 

If the examiner determines that the Veteran had PTSD related to service that caused or contributed to his death, he or she should address whether the suicide constituted willful misconduct (intentional) or whether the Veteran was of unsound mind and incapable of forming intent.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




